DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 03/08/2021, claim 4 previously objected to indication of allowable subject matter including all the limitations of the base claim and intervening claims. Applicant incorporated claim 3 and 4 into claim 1 cancelling both claims, hence amended claim 1 is allowed. Claims 2, 5-10 are dependents on allowed claim 1.  Therefore claims 2, 5-10 are allowed, at least, for their dependency on allowed claim 1. Previously withdrawn claim 11, 19 and 20 are amended similar as amended claim 1 limitations above. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: Claims 1, 2 and 5-10 are directed to an allowable method of balancing cell groups. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the cell group balancing system using an allowable product and system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 05/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Independent claims 11 and 19 are amended similar to amended claim 1 limitations above. Hence, claims 11 and 19 are allowed. Claims 12-18 and 20 are dependents on allowed claims 11 and 19 respectively; hence claims 11-20 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1, 11 and 19 limitations: “… balancing profile wherein voltage differences between cell groups are minimized irrespective of battery state of charge (SOC) values by charging or discharging cell groups with voltages outside of a balancing dead-band around the average cell group voltage; a full charge optimizing profile wherein voltage differences between cell groups are managed to maximize the battery SOC values by charging cell groups with lowest voltages, wherein only cell groups with voltages above a high-charge threshold are discharged; a full discharge optimizing profile wherein voltage differences between cell groups are managed to minimize the battery SOC values by discharging cell groups with highest voltages, wherein only cell groups with voltages below a low-charge threshold are charged; a charge profile wherein voltage differences between cell groups are managed to increase battery SOC values by charging or discharging cell groups with voltages outside of a charge dead-band, wherein the voltage charge dead-band decreases as cell group voltages approach the high-charge threshold …” in combination with the remaining claim elements as set forth in Claims 1, 11, 19 and their depending claims 2, 4-10; 12-18 and 20 respectively.
Therefore claims 1, 2 and 5 -20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859